Title: From George Washington to Major General William Heath, 14 September 1777
From: Washington, George
To: Heath, William



Head Quarters near German Town [Pa.] Septemr 14th 1777
Dear Sir

As the object of the enemy is now reduced to an absolute certainty, and they are bending their whole force, with great vigor, to the Southward, it can no longer answer any valuable purpose to keep a body of Continental troops in your state, whose presence in the further progress of the Campaign will probably be essentially necessary in this quarter. You will therefore, on receipt of this, exert yourself to dispatch forward all the Continental troops now in your state to join this army, with all possible expedition. Not a moments time is to be lost. The call for them is to the last degree, urgent.
On the 11th instant, we had a pretty general engagement with the enemy; which from some unlucky incidents terminated against us, so far as to our being obliged, to quit the field, after an obstinate action; with the loss of some men and artillery. But from every account, we have reason to believe, the enemy suffered much more than we did in the number of killed and wounded. Our troops have not lost their spirits, and I am in hopes we shall soon have it in our power to compensate for the disaster we have sustained. We brought the army to this place to refresh them with convenience and security, and are just beginning our march to return towards the enemy. Hurry of business prevents my giving you particulars. I am Sir Your most Obed. servant

Go: Washington

